                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:07CR20

        vs.
                                                                           ORDER
TROY THOMPSON,

                        Defendant.


       This matter is before the Court on the defendant’s Motion for the Appointment of Counsel
pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A. (Filing No. 81). Defendant requests the
Court appoint counsel “for the limited purpose of the recent ruling in the United States Supreme
Court decision in Hamid Rehaif v United States, 139 S. Ct. 2191 (2019).” Section 3006A
authorizes the court to appoint representation for a financially eligible person who is seeking relief
under 28 U.S.C. § 2255, if the court determines “the interests of justice so require[.]” 18 U.S.C. §
3006A. Defendant has not yet filed a motion under 28 U.S.C. § 2255, but presumably seeks to do
so on the basis that the holding in Rehaif applies to his case.
       On June 4, 2008, while represented by counsel, Defendant pleaded guilty to the charge of
being a felon in possession of a firearm with three prior felony convictions, in violation of 18
U.S.C. §§ 922(g) and 924(e), and on August 27, 2008, was sentenced to a term of imprisonment
of 180 months and supervised release for five years. (Filing Nos. 50-51, 59-60). On October 9,
2009, Defendant’s appeal was dismissed by the Eighth Circuit pursuant to his appeal waiver in his
plea agreement.     (Filing Nos. 78-80).     Besides this motion to appoint counsel, no further
proceedings have taken place in this case.
       “[T]here is neither a constitutional nor statutory right to counsel in habeas proceedings;
instead, [appointment of counsel] is committed to the discretion of the trial court.” Morris v.
Dormire, 217 F.3d 556, 558 (8th Cir. 2000)(quoting McCall v. Benson, 114 F.3d 754, 756 (8th
Cir. 1997)). Generally, counsel will not be appointed unless the case is unusually complex or the
petitioner’s ability to investigate and articulate the claims is unusually impaired or an evidentiary
hearing is required. See id. Upon review of Defendant’s request and the record in this case, the
Court finds that the interests of justice do not require appointment of counsel. Accordingly,
       IT IS ORDERED that Defendant’s Motion for the Appointment of Counsel (Filing No.
81) is denied.


       Dated this 23rd day of December, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
